Title: To James Madison from Daniel D. Tompkins, 30 March 1814 (Abstract)
From: Tompkins, Daniel D.
To: Madison, James


        § From Daniel D. Tompkins. 30 March 1814, Albany. “Col. Anthony Lamb of this City, late Deputy Quarter Master General, has informed me of his intention of visiting Washington upon business transacted by him whilst in the Quarter Master’s department. He is desirous of the honor of being made known to you. I therefore pray you to pardon the liberty I take in presenting Col. Lamb to your acquaintance, and of saying that he is the son of a distinguished Revolutionary patriot, and a gentleman of character and respectability, for whom I entertain high regard and esteem.”
      